DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered. Regarding the rejections of claims 14 and 17 under 35 U.S.C. 112(b) applicant argues claims 14 and 17 are now clear and the feature of a first commissure post being spaced radially inward relative to the other commissure posts is supported by par. [1152]. Regarding claim 14, this is not persuasive because par. [1152] discusses fig. 33B which shows all of the commissures located within the perimeter and spaced from the perimeter. Claim 14 requires a commissure post is spaced a radial distance from the perimeter towards a radial center of the inner frame “relative to the other commissure posts”. Such a limitation is not supported by fig.33B and par. [1152] which do not disclose one commissure post inward relative to the other commissure posts. However, par. [1153] appears to support this feature because par. [1153] recites “the post of the inner frame that is aligned with the A2 segment of the outer frame (a commissure post or a belly post) is radially compressed (or pushed-in) (e.g., about 2-3mm)”. This provides support for one commissure post which is aligned with the A2 segment being pushed-in relative to the rest of the commissure posts. Accordingly the examiner agrees that claim 14 is supported by the specification as originally filed, however, some indefiniteness issues remain as discussed further below.
Regarding claims 17-20, the claims remain indefinite because of the limitation “relative to the other posts from the plurality of posts” because it is unclear if “the other posts” means all other posts or some particular other posts as discussed further below. The examiner notes that it appears that there are two different embodiments of a post/posts spaced from a perimeter. The first embodiment of figure 33B shows each commissure post spaced from the perimeter formed by the belly posts. In this 
Arguments regarding the rejection of claims 12, 13, 15, and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Ganesan have been fully considered but they are not persuasive. Applicant states the examiner agreed that the new limitation of the inner frame being coupled to the outer frame in a collapsed delivery configuration would overcome Ganesan. The examiner does not specifically remember any agreement being reached on this claim language and upon a further review of Ganesan, the claims are still anticipated by Ganesan. Applicant points to figs. 7 and 17 of Ganesan and argues the anchor assembly (considered by the examiner to be the outer assembly) and valve assembly (considered by the examiner to be the inner assembly) are sequentially and separately delivered rather than both components being coupled together while in a collapsed delivery configuration. This is not persuasive because the claim does not require that both components are coupled together while both are in a collapsed delivery configuration. The claim only broadly states “in a collapsed delivery configuration” without specifying what is in a collapsed delivery configuration. At most, the claim requires the inner frame to be in a collapsed delivery configuration since the claim recites “in a collapsed delivery configuration, the inner frame is coupled to the outer frame”. This is interpreted as only requiring that the inner frame is collapsed and coupled to the outer frame. Figures 15-18 of Ganesan show the inner 
Arguments regarding McLean have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the location where the inner frame is coupled to the outer frame" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the commissure post is substantially aligned with the center portion of the A2 segment of the outer frame” but this is already defined in claim 12. It appears applicant may be referring back to that specific commissure post but this is unclear. It is further unclear which commissure post “the commissure post” refers to in lines 1-2 and 3. This is unclear because there are a plurality of commissure posts. Applicant may consider defining --one commissure post-- substantially aligned with a center portion of A2 in claim 12, or referring back to --the commissure post substantially aligned with the center portion of the A2 segment of the outer frame-- to clarify which commissure “the commissure post” refers to.

Claim 17 recites the limitation "the other posts from the plurality of posts" in line 11.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear if “the other posts” refers to all other posts or just some other posts. 
Claim 20 recites the limitation "the plurality of belly posts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of commissure posts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is further unclear because it refers to a circular perimeter but claim 17, from which claim 20 depends, defines “a perimeter”. It is unclear if the circular perimeter is the same as the perimeter of claim 17. Claim 20 is further unclear because the claim requires that each of the commissure posts are disposed within the circular perimeter such that a space is defined between each commissure post and the circular perimeter. It is unclear how these commissure posts relate to the “one post” of claim 17 which is spaced from a perimeter towards a radial center. Is one commissure post of the commissure posts of claim 20 the “one post” of claim 17? If so how do the other commissure posts relate to “the one post” and “the other posts” of claim 17? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesan et al. 2017/0042678 (hereafter referred to as Ganesan).
Regarding claim 12, Ganesan discloses a prosthetic heart valve 400, comprising an outer frame assembly 200 including an outer frame having a cuff portion configured to be disposed at least partially within an atrium of a heart and a body portion configured to be disposed in a ventricle of the heart (figs.9-15), and an inner valve assembly 300 including an inner frame having an atrium end 302 and a ventricle end 304 (figs.20-21) and a valve leaflet assembly supported on the inner frame, the valve leaflet assembly including a plurality of valve leaflets 350A-C (fig.23), the inner frame further including a plurality of belly posts (any post other than commissures 320a-c; for example the posts on either side of the commissures that connect to the leaflet arches 310a-c or the leaflet arches themselves) and a plurality of commissure posts 320a-c, each of the plurality of valve leaflets coupled to two of the plurality of commissure posts and having a belly portion disposed adjacent to one of the plurality of belly posts (fig.23), the inner valve assembly disposed within and coupled to the outer frame assembly such that a center portion of an A2 segment of the outer frame is substantially aligned with a commissure post from the plurality of commissure posts of the inner frame (see the commissure post located between leaflets 350a and 350c which is substantially aligned with the A2 segment of the outer frame in fig.23), wherein, in a collapsed configuration, the inner frame is coupled to the outer frame (see figs. 15-17 which show collapsed inner frame indirectly coupled to the outer frame via 110 and 160 and see fig.18 which shows collapsed inner frame directly coupled to the outer frame).
Regarding claim 13, see fig.23 which shows the belly posts off center from the A2 segment of the outer frame.

Regarding claim 16, see fig.23 which shows a space between the commissure located at the A2 segment of the outer frame and the A2 segment of the outer frame, therefore the device is capable of being used as claimed.
Regarding claim 17, Ganesan discloses a prosthetic heart valve 400, comprising an outer frame assembly 200 including an outer frame having a cuff portion configured to be disposed at least partially within an atrium of a heart and a body portion configured to be disposed in a ventricle of the heart (figs. 9-15), and an inner valve assembly 300 including an inner frame having an atrium end 302 and a ventricle end 304 (figs. 20-21) and a valve leaflet assembly (350A-C) supported on the inner frame (fig.23), the inner frame further including a plurality of posts (could be any or all of the struts/posts forming the inner frame), the inner valve assembly disposed within and coupled to the outer frame assembly such that one post (see the commissure post located between leaflets 350a and 350c which is substantially aligned with the A2 segment of the outer frame in fig.23) from the plurality of posts is substantially aligned with a center portion of an A2 segment of the outer frame, wherein the inner frame defines a perimeter (considered a perimeter defined at struts/posts in section 303 as shown in figs. 20 and 21) and the one post is spaced a radial4Application No.: 15/991,586Docket No.: ABTTEN 3.9F-044 CON distance from the perimeter towards a radial center of the inner frame relative to some of the other posts from the plurality of posts (see figs. 20 and 21 and compare perimeter at 303 and radially inward commissures 320a-c). Note: “the other posts” is indefinite as discussed above. In this rejection “the other posts” is interpreted as some but not necessarily all of posts other than the commissure post aligned with the center of the A2 segment of the outer frame. The examiner has interpreted claim 17 in this way since claim 20 requires each of the commissure posts to be radially inward from a perimeter (as best understood).
.

    PNG
    media_image1.png
    427
    699
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McLean et al. 2013/0304200 (hereafter referred to as McLean) in view of Lane et al. 2014/0257467 (hereafter referred to as Lane).
Regarding claim 1, McLean discloses a prosthetic heart valve, comprising an outer frame assembly 210 including an outer frame having a body portion configured to be disposed in a ventricle of the heart (fig.10B and 16E), the outer frame assembly having a posterior side 256 and an opposite anterior side 255, the anterior side having a maximum height larger than a maximum height of the posterior side such that when the prosthetic heart valve is in a deployed configuration, an anterior end of the outer frame is disposed at an acute angle relative to a centerline of the body portion of the outer frame (fig.16C), and an inner valve assembly 120 disposed within and coupled to the outer frame assembly, the inner valve assembly including an inner frame having an atrium end 121 and a ventricle end 123 and having a centerline 101 substantially parallel to the centerline 201 of the body portion of the outer frame when the prosthetic heart valve is in the deployed configuration, the inner valve assembly including a valve leaflet assembly 130 supported on the inner frame (fig.16E). Mclean discloses the invention substantially as claimed, but the embodiment of figs. 16A-16E does not disclose that the outer frame has a cuff portion at an atrial end of the outer frame configured to be disposed at least partially within an atrium of a heart. However, McLean discloses an atrial retainer 410 which may be an extension of the anchoring member 110 (pars. 254-255; figs. 26A-D) for the purpose of preventing downstream migration of the device (par.253). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an atrial retainer to the anchoring member/outer frame of the embodiment of figs. 16A-E in order to assist in preventing downstream migration of the device. Such an atrial retainer is considered a cuff portion configured to be disposed at least partially within an atrium of a heart. While McLean discloses the invention substantially as claimed, McLean does not disclose that in a deployed configuration an anterior side of a 
Lane teaches a prosthetic heart valve, in the same field of endeavor, wherein an outer frame of the valve comprises a cuff portion 1210 at an atrial end of the outer frame configured to be disposed at least partially within an atrium of a heart (fig.12J) wherein in a deployed configuration an anterior side of the cuff portion 1210 (left side in fig.12J) is disposed at an acute angle relative to a centerline of a body portion of the outer frame (see the angle of the left side of 1210 in fig.12J) for the purpose of allowing the atrial skirt/cuff to conform to the anatomy of the native mitral valve, thereby preventing obstruction of the left ventricular outflow tract (par.73). Lane further teaches the cuff portion at the atrial end of the frame is used for the purpose of anchoring the atrial skirt/cuff portion against the superior surface of the patient’s’ native valve (par.17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the atrial skirt/cuff portion having an anterior side disposed at an acute angle relative to the centerline of the body portion of the valve as taught by Lane to the outer frame assembly of McLean in order to improve anchoring of the valve within the native valve without obstructing the left ventricular outflow tract.
Regarding claims 2-4, see figs.16C of McLean which shows the inner frame being taller than the outer frame and figs. 26C-D of McLean which shows the inner frame being shorter than the outer frame. Also see par.237 of McLean which teaches the inner valve many extend into the left atrium depending on a desired arrangement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the inner frame to be either greater than or less than the height of the outer frame depending on a desired arrangement to minimize protrusion into the left ventricle as taught by McLean.

Regarding claim 11, the inner frame of McLean is located within the outer frame of McLean and is therefore inherently smaller. See McLean fig.16E.
Allowable Subject Matter
Claims 14, 18, and 19 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774